Sweeney, J.
I
It is the contention of appellee that appellant is foreclosed from pursuing his breach of contract and negligent termination claims in state court because the facts underlying the claims were determined in the federal proceeding. Appellee therefore relies on the doctrine of collateral estoppel. Collateral estoppel is often termed “issue preclusion.” Consequently, in order for an issue to be precluded in subsequent litigation involving a different cause of action, the issue must have actually been decided in the prior proceeding. See Taylor v. Monroe (1952), 158 Ohio St. 266, 49 O.O. 118, 109 N.E. 2d 271. It is this attribute of the doctrine of collateral estoppel which differentiates it from the related concept of res judicata. Thus, in State, ex rel. Ohio Water Service Co., v. Mahoning Valley Sanitary Dist. (1959), 169 Ohio St. 31, 34, 8 O.O. 2d 1, 3, 157 N.E. 2d 116, 118, it was observed:
“It would appear that the essential difference between res judicata and estoppel by judgment is that in the former there must be an exact identity in parties and in causes of action, whereas the doctrine of estoppel by judgment may apply where the cause of action in the subsequent suit is different. In the former situation, the preceding action is dispositive not only of issues which were actually litigated but also of those which could have been litigated. Covington & Cincinnati Bridge Co. v. Sargent, 27 Ohio St., 233; Roby v. Rainsberger, 27 Ohio St., 674; Petersine v. Thomas, 28 Ohio St., 596; Avery v. Vansickle, 35 Ohio St., 270; Raymond v. Ross, 40 Ohio St., 343; Strangward v. American Brass Bedstead Co., 82 Ohio St., 121, 91 N.E., 988; Rothman v. Engel, 97 Ohio St., 77, 119 N.E., 250; Clark v. Baranowski, 111 Ohio St., 436, 145 N.E., 760; Charles A. Burton, Inc., v. Durkee, 162 Ohio St., 433, 123 N.E. (2d), 432. See, also, Dunham v. Board of Education, 61 Ohio Law Abs., 525, 99 N.E. (2d), 183 (dismissed for want of debatable constitutional question, 155 Ohio St., 594, 99 N.E. [2d], 658).
“In the case of estoppel by judgment, only those issues actually litigated and determined in the preceding action are foreclosed so far as subsequent determination is concerned.” (Emphasis sic.) See, also, Whitehead v. General Tel. Co. (1969), 20 Ohio St. 2d 108, 112, 49 O.O. 2d 435, 437, 254 N.E. 2d 10, 13.
A review of the federal district court proceeding reveals that any decision relative to the facts that form the basis of its holding was considered in the context of federal law (i.e., ADEA and ERISA). Thus, in considering appellant’s age discrimination suit under ADEA the district court set forth the test applied to such suits including the respective burden of proof for each party. While appellee maintains that the federal court found that appellant was discharged for legitimate business reasons, this finding was relevant only with respect to rebutting appellant’s *138prima facie showing of age discrimination. A demonstration of the context in which the evidence was considered may be derived from a review of the district court decision. The issue is presented as follows:
“* * * [T]he plaintiff now relies solely on the defendant’s failure to transfer Kelly to another sales position within the company as the basis for his age discrimination claim.”
In rejecting appellant’s claim that this company policy amounted to age discrimination, the court later remarked:
“* * * [T]he plaintiff has conceded that his case is not based on a pattern and practice of discrimination, but rather on disparate treatment by the defendant; thus, the plaintiff’s reliance on statistical evidence is misplaced.”
Consequently, “disparate treatment” was not relevant in the federal proceeding in demonstrating age discrimination but may be extremely relevant to appellant’s state tort and contract claims. Similar determinations relative to particular facts in the context of an age discrimination suit were made later in the opinion. Moreover, the court found that termination of appellant just prior to the vesting of his pension benefits was not evidence of age discrimination. Any doubt relative to the issues decided may be resolved by reference to the following observation of the court:
“The Court is guided by one other consideration. In a series of recent decisions in age discrimination cases, the Sixth Circuit has looked carefully at the type of circumstantial evidence sufficient to establish inferences of discrimination in violation of ADEA.”
That its consideration of the facts was limited to their application to a federal age discrimination claim was clearly expressed by the district court in its order overruling appellant’s motion for relief from summary judgment. The court’s opinion is unambiguous in limiting its consideration of the evidence to the relevance of such evidence to the federal claim:
“The Court concludes that although there is some evidence in the record that the plaintiff was doing an acceptable job as a sales person with Georgia-Pacific, that fact is probative only of the plaintiff’s qualifications for the position. Even assuming that Kelly was performing adequately as a sales person, that fact is insufficient to demonstrate that the defendant’s proffered legitimate business reason for terminating the plaintiff was simply a pretext for age discrimination.” (Emphasis added.)
Later, the court specifically acknowledged that its decision on the facts considered was limited to the particular legal context (federal law) in which it was presented:
“The Court notes that the company gave Kelly only two weeks notice that it intended to eliminate the Ohio sales region, and that it intended to eliminate Kelly’s job. Arguably, the company might have discharged the plaintiff in a more fair manner, but lack of fairness does not in itself give rise to an inference of discrimination.”
This same lack of fairness may nevertheless give rise to a state claim under identical facts. Thus, the decision on the federal claims will not result in issue preclusion in a subsequent state proceeding.
We therefore conclude that where a determination in a prior federal action was not essential to the judgment obtained therein, collateral estoppel will not foreclose consideration of the issue in a subsequent state proceeding involving a different claim for relief. See Comment j to Section 27 of 1 Restatement of the Law 2d, Judgments (1982) 260-261.
*139II
Appellee maintains that, irrespective of our resolution of the collateral estoppel issue, the decision of the common pleas court granting its motion for summary judgment should be affirmed. Summary judgment is appropriate only when there exists “no genuine issue as to any material fact.” Civ. R. 56(C). In the case at bar, appellant contends that he was the subject of company representations that led him to believe he would enjoy continued employment. He further contends that, once terminated, he received disparate treatment compared to that of other employees. In Mers v. Dispatch Printing Co. (1985), 19 Ohio St. 3d 100, 19 OBR 261, 483 N.E. 2d 150, this court altered the employment-at-will doctrine such as to permit jury consideration of factors which may give rise to additional obligations on the part of an employer.
We observed in Mers:
“ ‘[T]he character of the employment, custom, the course of dealing between the parties, or other fact which may throw light upon the question’ can be considered by the jury in order to determine the parties’ intent. Bascom v. Shillito (1882), 37 Ohio St. 431, 434. Employee handbooks, company policy, and oral representations have been recognized in some situations as comprising components or evidence of the employment contract. E.g., Hedrick v. Center for Comprehensive Alcoholism Treatment (1982), 7 Ohio App. 3d 211; Helle v. Landmark, Inc. (1984), 15 Ohio App. 3d 1.” Id. at 104, 19 OBR at 264, 483 N.E. 2d at 154.
At the heart of the Mers opinion is the recognition that the history of relations between an employer and employee may give rise to contractual or quasi-contractual obligations despite the fact that such relations arose in an employment-at-will context. Accordingly, the facts and circumstances surrounding an oral employment-at-will relationship, including the character of the employment, custom, the course of dealing between the parties, company policy, or any other fact which may illuminate the question, can be considered by the trier of fact in order to determine the explicit and implicit terms concerning discharge. See id. at paragraph two of the syllabus.
Further, we stated in Mers that any representations by the company which may give rise to obligations over and above those present in an employment-at-will situation would be viewed in reference to their reasonable effect on the employee:
“In our view, the employer’s representation is to be determined by what the ‘promisor should reasonably expect’ the employee to believe the promise means if expected action or forbearance results. Consequently, we find that the meaning of the Dispatch’s promise, and whether the acts flowing from it were reasonable, are questions of fact for jury determination.” (Emphasis sic.) Id. at 105, 19 OBR at 265, 483 N.E. 2d at 154-155.
Thus, the doctrine of promissory estoppel is applicable and binding to employment-at-will relationships when a promise which the employer should reasonably expect to induce action or forbearance on the part of the employee does induce such action or forbearance, if injustice can be avoided only by enforcement of the promise.
The test in such cases is whether the employer should have reasonably expected its representation to be relied upon by its employee and, if so, whether the expected action or forbearance actually resulted and was detrimental to the employee. See id. at paragraph three of the syllabus.
*140In the case sub judice, appellant claims the representations made to him in performance reviews, discussions regarding the employee manual, and correspondence from management officials could have been reasonably interpreted by the company as giving him the impression that he had an implied contract of continued employment (conditional upon his acceptable job performance) or inducing him to rely on the representations such as to preclude his search for alternative employment. Certainly, Vilmur’s 1980 communication to management, if believed by a jury, is competent evidence that management was aware that they had given Kelly the impression that he would be treated fairly.
The determination of this issue cannot be resolved on a summary judgment motion. The reasonableness of such reliance, as noted in Mers, is a fact question for the jury.
Similarly, the question regarding disparate treatment is a triable issue. If the statements in the Georgia-Pacific Operating Policy Manual are perceived as roughly comparable to the assurances the Dispatch gave Mers regarding continued employment following a “favorable resolution” of his criminal case, there remains the question as to whether appellant’s treatment (discharge) complied with appellee’s policy of treating employees in a comparable fashion when in comparable positions. Appellant maintains that other employees were afforded other opportunities (transfer, outplacement counseling, reinstatement following recall and the ability to purchase benefits) and given warning of their imminent termination. Comparison of the various employment situations and their similarity or dissimilarity appears to be a jury function.
The judgment of the court of appeals is therefore reversed and the cause is remanded for trial on the merits.

Judgment reversed and cause remanded.

Douglas, J., concurs.
H. Brown and Resnick, JJ., concur in the syllabus and judgment only.
Moyer, C.J., Holmes and Wright, JJ., dissent.